Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  	
Claim Rejections - 35 USC § 103
Claims 1-3, 5-10, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallesoe (US 2012/0093657 A1) in view of Seeger (WO2016/128166 A1). As the cited WO document is in a non-English language, the English equivalent, US 2018/0002566 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1-3, 8-10, 16, and 19, Kallesoe teaches two-component solvent-based coating compositions (Abstract; ¶ 110) whereby a base component comprises polyester polyol and curing component comprises polyisocyanates (¶ 110; Examples).  The base component can contain additional constituents such as inorganic fillers (¶ 66-67). The compositions comprise 10-40 wt% polyol, 5-25 wt% fillers, 15-35 wt% polyisocyanates, and 10-35 wt% of organic solvent (¶ 76, 68). The polyol contains polycaprolactone type polyester polyol with a functionality of 2.0-2.2 and molecular weight of 300-500 g/mol (¶ 145), construed as linear aliphatic polyester diol. The hydroxyl values of the polyester diol are roughly equivalent to [56,100 / (500 / 2.0)] = 224 to [56,100 / (300 / 2.2)] = 411. Although Kallesoe does not describe acrylate resins, the disclosure of Kallesoe nevertheless meets such limitations since the inclusion of acrylate resin is optional. The described ranges overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kallesoe suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kallesoe. See MPEP 2123.
The particular embodiments of Kallesoe’s examples differ from the subject matter claimed in that other polyester resins besides diol is included. However, Kallesoe expressly teaches 100% of the one or more polyols used can be the polycaprolactone type (¶ 130). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize only the polycaprolactone type polyester polyol within the compositions of Kallesoe, and thereby predictably afford topcoats for wind turbine blades that reduce wear (¶ 12).  
Kallesoe teaches solvents are added such that a viscosity of preferably 200-1,000 mPa.s is achieved for the purpose of facilitating easy application via spray, brush, or roller application (¶ 80). While Kallesoe does not indicate what shear rate the viscosity values correspond to, it is noted nevertheless that Kallesoe indicates the viscosity of the compositions to be a result effective variable subject to optimization by one of ordinary skill in the art. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal viscosities of the coating compositions of Kallesoe within the scope of the present claims so as to produce desirable application characteristics based on the intended application protocol. 
Kallesoe differs from the subject matter claimed in that organosilane-modifed fillers are not described. Seeger is also directed toward two component coating compositions of polyols and isocyanantes (Abstract) and notes modification of fillers with organosilanes provides enhanced compatibility, thus resulting in improved mechanical stability in the resulting coatings (¶ 47-58). It would have been obvious to one of ordinary skill in the art to utilize organosilane-modified inorganic fillers within the compositions of Kallesoe because doing so would procure enhanced compatibility, thus resulting in improved mechanical stability in the resulting coatings as taught by Seeger. 
Regarding Claims 5 and 17, since the limitations of claims 5 and 17 only further limit the optional acrylate resin of claim 1, the disclosure of Kallesoe meets the limitation since the inclusion of acrylate resin remains optional.
Regarding Claim 6, Kallesoe teaches silicate fillers (¶ 67, see for instance talc). Therefore, the combination of references suggests the use of organosilane-modified silicates. 
Regarding Claims 7 and 18, Kallesoe teaches uretdione polyisocyanates (¶ 48, 61). 
Claims 1-10 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenn (US 2004/0151838 A1) in view of Seeger (WO2016/128166 A1). As the cited WO document is in a non-English language, the English equivalent, US 2018/0002566 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1-5, 7-10, and 16-19, Fenn teaches two component solvent based coating compositions (Title; Abstract) and describes an embodiment in Example 4 with a base component comprising linear aliphatic polyester diol (Tone 210; polycaprolactone diol) and hydroxyl-functional acrylate resin and a curing component comprising hexamethylene diisocyanate trimer, construed as tri-isocyanurate (¶ 56, Table 1). No other resins other than polyester or acrylic resin is included. While not describing a particular embodiment meeting all concentration requirements of the claim, the polyester has OH functionality spanning 50-300 mg KOH/g (¶ 52) and acrylic polymer is present at concentrations spanning has hydroxyl value spanning 50-250 mg KOH/g (¶ 35). Fenn teaches the coating compositions comprise 1-70 wt% of polyester, 20-85 wt% of acrylic polymer, and 10-60 wt% of polyisocyanate crosslinker relative to total solids (¶ 35, 42, and 52) and describes examples containing 60 wt% solids (Table 1). Taken together, Fenn is suggestive of polyester contents of 0.6-42 wt% polyester, 12-51 wt% acrylic polymer, and 6-36 wt% of polyisocyanate. Fenn teaches examples with roughly 20-28 wt% of solvent (butyl acetate) and notes solvent is included to achieve VOC content of 540 g/L or less (¶ 45). Therefore, Fenn suggests overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Fenn suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Fenn. See MPEP 2123.
Fenn teaches solvents/reactive diluents are added to adjust viscosity, for the purpose of achieving viscosities suitable for spraying and achieving good appearance in the applied coating (¶ 3, 7, 68). While Fenn does not describe particular ranges at defined shear rates, it is noted nevertheless that Fenn indicates the viscosity of the compositions to be a result effective variable subject to optimization by one of ordinary skill in the art. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal viscosities of the coating compositions Fenn within the scope of the present claims so as to produce desirable application/surface characteristics. 
Fenn teaches additives can be included (¶ 53). Fenn differs from the subject matter claimed in that organosilane-modifed fillers are not described. Seeger is also directed toward two component coating compositions of polyols and isocyanantes (Abstract) and notes modification of fillers with organosilanes provides enhanced compatibility, thus resulting in improved mechanical stability in the resulting coatings (¶ 47-58). It would have been obvious to one of ordinary skill in the art to utilize organosilane-modified inorganic fillers within the compositions of Fenn because doing so would procure enhanced compatibility, thus resulting in improved mechanical stability in the resulting coatings as taught by Seeger. Seeger teaches 10-50 wt% of filler relative to total weight of coating composition is used (¶ 65). 
Regarding Claim 6, Seeger teaches silicate fillers can be modified with organosilane (¶ 47). 
Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
With respect to Kallesoe, Applicant generally argues previously discussed Synolac 5085 is not a diol. The Examiner respectfully disagrees, but notes the issue is moot owing to Applicant’s amendment that requires “the base component comprising no resins other than the one or more polyester diols (A) and any hydroxyl-functional arcrylate resin (B)”. However, further review of Kallesoe reveals an express teaching that the polyols may be 100 wt% of polycaprolactone type (¶ 130) of which those with a functionality of 2.0-2.2 can be used (¶ 145), construed as diol. Further, newly cited Fenn expressly teaches coating compositions that also use polycaprolactone diol (Table 1). 
With respect to the combination of Seeger with Kallesoe, Applicant argues Seeger requires polycarbonate diol and thus, one of ordinary skill would use a polyester diol in combination with polycarbonate diol. This is not found persuasive as Seeger is relied upon for the express teachings concerning organosilane-modified inorganic fillers and not for the further inclusion of polycarbonate diol. Seeger notes use of the fillers provides enhanced mechanical stability within two component coatings of polyols comprising polyester/acrylate polyols and isocyanates (¶ 58). Therefore, one of ordinary skill would find sufficient motivation to utilize the known fillers of Seeger within the coating compositions of Kallesoe.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764